Citation Nr: 1824766	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for post-operative right total knee arthroplasty, from August 1, 2014.

2.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee status post anterior cruciate ligament (ACL) and meniscus repair.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities for the period of time prior to June 10, 2013.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is of record.

The case was previously before the Board in March 2015, when the issues remaining on appeal were remanded for additional development including, examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of post-operative right total knee arthroplasty are manifested by chronic residuals of knee replacement with severe painful motion of the affected extremity more than one year after surgery.  

2.  The Veteran's service-connected left knee disability is manifested by painful motion and limitation of flexion to no less than 10 degrees and with extension to 0 degrees with tenderness and pain on motion; ankylosis, subluxation, lateral instability, locking, symptomatic dislocated or removed semilunar cartilage, impairment of the tibia or fibula, and genu recurvatum have not been present.

3.  For the period of time prior to June 10, 2013, the Veteran's combined service-connected disability rating varied between 80 percent and 90 percent.  

4.  The probative evidence of record indicates the Veteran's service-connected disabilities alone precluded him from securing and following a substantially gainful occupation during the period of time prior to June 10, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for post-operative right total knee arthroplasty have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2017).

2.  The criteria for a rating in excess of 30 percent for degenerative joint disease of the left knee status post ACL and meniscus repair have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).

3.  The criteria for TDIU for the period of time prior to June 10, 2013 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Separate ratings can be assigned for knee disabilities when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology; this includes separate ratings based on limitation of flexion (DC 5260), limitation of extension (DC 5261), lateral instability or recurrent subluxation (DC 5257), and meniscal conditions (DCs 5258, 5259).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shulkin, 29 Vet. App. 107 (2017).  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  Limitation of flexion warrants 10, 20, and 30 percent ratings when limitation is to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension warrants 10, 20, 30, 40, and 50 percent ratings when limitation is to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2017); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ratings can be assigned when the knee disability affects the meniscus.  Specifically, a 20 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent rating is warranted when there has been removal of semilunar cartilage (e.g., meniscectomy) and current residual symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Ratings can also be assigned for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  In this case the evidence does not reflect and the Veteran does not allege that he has tibia or fibula impairment, genu recurvatum, or ankylosis.  As such, those diagnostic codes are not for application.  

A.  Right Knee

The Board's prior, March 2015, decision adjudicated the Veteran's appeal for an increased disability rating for his service-connected right knee disability for the period of time prior June 10, 2013.   The evidence of record reveals that Veteran had total right knee replacement surgery in June 2013.  Accordingly he was assigned a 100 percent disability rating for convalescence under 38 C.F.R. § 4.30 for the period of time from June 10, 2013 to August 1, 2013.  He was then assigned a 100 percent disability rating under Diagnostic Code 5055 for the period of time from August 1, 2013 to August 1, 2014, and a 60 percent rating thereafter.  

Prosthetic replacement of knee joint is rated under Diagnostic Code 5055 which provides for the assignment of a 100 percent rating for 1 year following implantation of prosthesis.  The next higher rating of 60 percent contemplates knee prosthesis with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).  

The Veteran's service-connected post-operative right total knee arthroplasty was assigned the requisite 100 percent rating for one year following the surgery at which time, he was assigned a 60 percent rating effective from August 1, 2014.  The 60 percent rating is the maximum disability rating assignable for the Veteran's service-connected right knee replacement.  In a March 2018 written brief, the Veteran's representative acknowledges that he is assigned the highest disability rating possible for his service-connected right knee disability stating that "we believe this is a grant of the Veteran's claim for increased rating."

The Board has considered whether a separate rating could be assigned for lateral instability or recurrent subluxation under Diagnostic Code 5257, but finds that it cannot.  38 C.F.R. § 4.71a.  At a May 2016 examination it was noted that there was no history of recurrent subluxation or lateral instability.  Joint stability testing showed no instability.  The medical findings regarding instability and subluxation are the most probative evidence as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the examiner in this case and revealed no instability or laxity.  

The Veteran is assigned the maximum assignable disability rating for his service-connected right knee replacement and no separate ratings are warranted in this case.  Accordingly, the claim is denied.  38 C.F.R. §§ 4.3, 4.7 (2017).  

B.  Left Knee

The Veteran filed his claim for TDIU and increased ratings in April 2010.  He is assigned a 30 percent disability rating for his left knee disability under Diagnostic Code for 5260 for the limitation of flexion of his left leg (knee) resulting from his degenerative joint disease (arthritis) effective April 29, 2010.   

Range of motion testing was performed during multiple VA examinations.  During the May 2011 VA examination range of motion testing revealed flexion of the left knee to 10 degrees and extension to 0 degrees without any pain.  Repetitive motion testing revealed flexion to 118 degrees and extension to 0 degrees.  This vastly different degree in range of flexion leads the Board to believe that the 10 degree flexion finding may be a typographical error when 110 degrees of motion was possible.  Nevertheless, he was assigned a 30 percent disability rating for having his left knee flexion limited to 10 degrees.  

Range of motion testing was performed at subsequent VA examinations in May 2014 and May 2016, and was at worst 100 degrees of flexion and 0 degrees of extension.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The May 2014 VA examiner specifically opined that there would not be additional increased loss of function after repetitive use or during flare-ups.  In May 2016, the Veteran denied flare-ups of the knee conditions.  The Veteran is assigned the maximum assignable disability rating of 30 percent for limitation of flexion of the left knee.  

On all examinations the Veteran has had normal extension of the left knee to 0 degrees and the reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  While the Veteran has essentially stated that he has reduced motion in his knee, he has not described a range of motion less than that found on examination.  In this regard, he did report flare-ups but described the flare-ups as consisting of basically of increased pain.  Again he is in receipt of the maximum assignable rating for limitation of flexion and the Veteran's statements do not show the requisite limitation of motion necessary for a higher or separate rating.  

Treatment records do not show greater limitation of motion than the examination findings.  Absent indication by the Veteran or other evidence suggesting additional limitation of motion during flare-up or after repetitive use over time there is no reason to suspect range of motion is limited any more than reflected during examination and additional inquiry in this regard is unnecessary.  Given the above, a higher or separate rating is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The VA examinations of record show no instability of the left knee; there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals at the VA examinations in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating for the knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Likewise, while the Veteran had a left knee meniscectomy, the May 2014 VA examiner specifically found there were no residual signs or symptoms resulting from that surgery.  The only residuals of this surgery described by the May 2016 VA examiner were a scar and limited range of motion and function with motion.  Any limitation of function/motion is already accounted for by the 30 percent rating currently in effect.  Hence a separate rating for a meniscal condition is not warranted under Diagnostic Code 5259 at any point.  Id.; 38 C.F.R. § 4.14 (2017).  

As the preponderance of the evidence is against a finding that the Veteran's left knee disability more nearly approximates the criteria for a higher or separate rating, the claim is denied.  38 C.F.R. §§ 4.3, 4.7.  

II.  TDIU

Again, the Veteran filed his claim for TDIU in April 2010 on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He indicated that he indicated that he stopped working in 2004 after being a United Parcel Service delivery driver for over 22 years.  He indicated that he had a high school education and some training as a diesel mechanic.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is assigned a 100 percent disability rating effective from June 10, 2013 to the present making consideration of TDIU inappropriate for that period of time.  However TDIU is for consideration for the period of time from April 29, 2010, his date of claim, to June 10, 2013 the point at which he was assigned a 100 percent rating.  

Prior to June 10, 2013 the Veteran was assigned an 80 percent or higher combined disability rating for his service-connected depression (70 percent) along with his service-connected bilateral knee disabilities at various ratings.  For this period of time his disability rantings meet the percentage rating standards for consideration of TDIU.  See 38 C.F.R. § 4.16(a).    

The evidence of record specifically shows that the Veteran's service-connected knee disabilities were the reason he stopped working as a deliver driver in 2004.  After a general medical examination in May 2011, a VA examiner indicated his overall health conditions precluded employment.  This opinion appears to have considered nonservice-connected cervical and lumbar spine disabilities.  The examiner found the Veteran's knees would prevent him from any manual work including standing, walking, climbing, etc., and that completely sedentary work may be possible.  Regarding sedentary employment, the examiner noted the Veteran had issues with depression and anxiety which may impact his overall ability to engage in sedentary deployment, but deferred to the mental health provider on that matter.  The November 2011 VA psychiatric examiner opined that the Veteran's depression affected but did not preclude his ability to recall and follow instructions, attend to tasks for at least two consecutive hours, and interact with supervisors, coworkers, and customers.  

In summary, the Veteran's knees prevent manual labor and positions that require movement away from a desk, and his psychiatric disability would make it difficult for him to follow instructions, stay on task, and interact with others.  Given the Veteran's education level and long work history as a delivery driver, it seems highly unlikely that any suitable employment situation could have been found for the Veteran since he filed his claim for a TDIU.  This is supported by the fact that he has not worked since 2004.  Accordingly, TDIU is granted.  The evidence does not suggest that unemployability first arose in the year prior to his claim; hence, the appropriate effective date for TDIU is April 29, 2010, the date of claim.  38 C.F.R. § 3.400(o) (2017).


ORDER

Entitlement to a disability rating in excess of 60 percent for post-operative right total knee arthroplasty, from August 1, 2014, is denied.  

Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee status post ACL and meniscus repair is denied.  

Entitlement to TDIU is granted effective April 29, 2010.



____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


